                  Case 5:19-mj-03560 Document 1 Filed on 12/20/19 in TXSD Page 1 of 2
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                              for the
                                                  Southern District
                                               __________  District of
                                                                    of __________
                                                                       Texas

                  United States of America                       )
                             v.                                  )
                     Felipe CLARKE Jr
                                                                 )      Case No.
                                                                 )
                                                                 )
                                                                 )
                                                                 )
                          Defendant(s)


                                               CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of               December 20, 2019              in the county of                Webb           in the
     Southern          District of           Texas           , the defendant(s) violated:

            Code Section                                                   Offense Description
8 U.S.C. 1324                                 Knowing and in reckless disregard of the fact that an alien had come to,
                                              entered, and remained in the United States in violation of law, did transport
                                              and move and attempted to transport and move and conspired to transport
                                              and move such alien within the United States by means of transportation and
                                              otherwise in furtherance of such violation of law.




         This criminal complaint is based on these facts:
See Attached Affidavit




         ✔ Continued on the attached sheet.
         u

                                                                                            /s/ Kevin McGuigan
                                                                                            Complainant’s signature

                                                                                   Kevin McGuigan HSI Special Agent
                                                                                             Printed name and title

Sworn to before me and signed in my presence.


Date:             12/23/2019
                                                                                               Judge’s signature

City and state:                          Laredo, TX                                Sam Sheldon U.S. Magistrate Judge
                                                                                             Printed name and title
       Case 5:19-mj-03560 Document 1 Filed on 12/20/19 in TXSD Page 2 of 2




                                     Attachment “A”

On December 20, 2019, Border Patrol Agents (BPAs) assigned to Laredo North Border Patrol Checkpoint
29 located in Webb County on IH-35 north of Laredo, Texas encountered the driver of a white tractor
trailer at primary inspection. As the tractor trailer approached inspection, BPAs observed the tractor
trailer jumped several times while shifting gears, indicating an inexperienced driver. The tractor trailer
had a paper temporary tag. The driver, later identified as Felipe CLARKE Jr. (CLARKE), appeared nervous,
was avoiding eye contact with the BPA at primary inspection. When BPAs looked inside the cab of the
tractor, they observed it was bare, which based on BPAs training and experience is unusual and
inconsistent for commercial truck drivers. BPAs asked CLARKE if he would consent to a Vehicle And
Cargo Inspection System (VACIS) scan, to which CLARKE responded by nodding his head in an affirmative
manner and proceeded to drive to the VACIS inspection area.

A VACIS scan of the trailer revealed anomalies consistent with human bodies concealed inside. The
doors of the trailer were opened, and BPAs discovered thirty-nine (39) people inside with no means of
escape. BPAs conducted immigration inspections on all thirty-nine (39) people discovered inside the
trailer and it was determined that all of the people were illegally present in the U.S.

CLARKE and all thirty-nine (39) of the illegal aliens (IAs) were taken to the C-29 processing and holding
area for further questioning. HSI SAs responded and conducted interviews of the subjects involved in
this human smuggling event.

An HSI SA advised CLARKE of his Miranda Rights in the English language to which he acknowledged and
waived verbally and through writing and agreed to speak to the SA without an attorney present.

CLARKE stated he agreed with an unidentified human smuggler in Texas to drive the tractor trailer north
of Laredo, destined for Dallas, Texas for financial gain. CLARKE stated he was caught transporting three
(3) IAs by BPAs approximately one week ago in Laredo, Texas.

Material witnesses Fermin BARRIENTOS-Perez, Giovany GUTIERREZ-Gutierrez and Guillermo Abad
MARTINEZ-Pacheco stated they are citizens of Mexico, and that they have paid various sums of money
to be transported into the United States and on to their final destinations at various locations
throughout the United States.
